Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormsS-8 (File No.333-185175, effective November28, 2012, File No.333-142201, effective April18, 2007, File No.333-99911, effective September20, 2002, and File No.333-38836, effective June8, 2000) of our reports dated December14, 2016 on (i)the consolidated financial statements of Asta Funding, Inc. and subsidiaries as of September 30, 2016 and 2015 and for each of the three years in the three-year period ended September 30, 2016 and (ii)the effectiveness of internal control over financial reporting as of September30, 2016, all of which appear in the Annual Report on Form 10-K of Asta Funding, Inc. for the year ended September30, 2016. /s/WeiserMazars LLP Edison, New Jersey December14, 2016
